Case 0:20-cv-61702-AHS Document 10 Entered on FLSD Docket 09/24/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 0:20-cv-61702-AHS

    KRISTEN POWELL,
    individually and on behalf of all
    others similarly situated,                                  CLASS ACTION

            Plaintiff,                                          JURY TRIAL DEMANDED

    v.

    RETAILMENOT, INC.,
    a Texas corporation,

            Defendant.
                                               /

              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

          Plaintiff Kristen Powell, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),

  hereby voluntarily dismisses the instant action. All claims of Plaintiff, individually, are hereby

  dismissed without prejudice.



  Dated: September 24, 2020


                                                      Respectfully submitted,

                                                      HIRALDO P.A.

                                                      /s/ Manuel S. Hiraldo
                                                      Manuel S. Hiraldo
                                                      Florida Bar No. 030380
                                                      401 E. Las Olas Boulevard
                                                      Suite 1400
                                                      Ft. Lauderdale, Florida 33301
                                                      Email: mhiraldo@hiraldolaw.com
                                                      Telephone: 954.400.4713
